Motions to dismiss appeals from the judgment and order denying a new trial. The undertaking on the appeal from the judgment was not filed until thirty days after the notice of appeal was served and filed, but it was filed within the time as extended by order of the judge of the court, and it has been decided that the court or judge has the power to make such an order. (Wadsworth v.Wadsworth, 74 Cal. 104.) That decision has never been questioned, and we see no reason to question it. The proof of service of the notices of appeal, if defective originally, is cured by the affidavit filed in pursuance of leave granted at the hearing.
The motions are denied.
McFarland, J., Garoutte, J., Harrison, J., Temple, J., and Van Dyke, J., concurred. *Page 547